Citation Nr: 9910359	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  97-27 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to June 
1944.

A rating decision in July 1944 determined that the veteran's 
asthma had been incurred in service, and granted service 
connection with a 30 percent disability rating.  A rating 
decision in May 1949, after the appropriate proposal and 
notice to the veteran, severed service connection

A Board of Veterans' Appeals (Board) decision in June 1949 
found that there had been clear and unmistakable error in the 
original grant of service connection because, in effect, the 
preexisting asthma had not been aggravated during service.

This matter comes to the Board from a February 1997 RO rating 
decision that determined that the veteran had not submitted 
new and material evidence to reopen the claim for service 
connection for asthma.  The veteran submitted a notice of 
disagreement in April 1997, and the RO issued a statement of 
the case in April 1997.  The veteran submitted a substantive 
appeal in September 1997, and testified at a hearing in 
February 1998.

FINDINGS OF FACT

1.  By a Board decision of 1949, the timely appealed 
severance of service connection for asthma was upheld; 
restoration of service connection was denied.

2.  Some of the evidence received since the 1949 Board denial 
of restoration of service connection for asthma has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The 1949 Board decision, denying restoration of service 
connection for asthma, was final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1997).

2.  Evidence submitted since the 1949 Board decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from December 1943 to June 
1944.  His asthma condition pre-existed naval service.

Service medical records reveal that after five months of 
service, the veteran was hospitalized for a period of 
approximately five weeks and then discharged from naval 
service due to his asthma condition.

The evidence of record at the time of the 1949 Board decision 
consisted primarily of service medical records, post-service 
medical records, field investigation reports, and prior 
testimony of the veteran.

Evidence submitted since the 1949 Board decision includes 
1949 medical opinions by Dr. C. A. Pinner (now deceased) and 
Dr. J. I. Bedenbaugh, both to the effect that the veteran's 
asthma, though it had existed prior to service, had worsened.  
A February 1998 medical opinion by Dr. C. A. Pinner, III 
(grandson of the above-mentioned Dr. Pinner), is to the 
effect that it is more likely than not that the veteran's 
asthma worsened during his military service.

The veteran testified at a hearing in February 1998 that he 
reported his asthma condition to the medical examiner at the 
time of enlistment.  The veteran also testified that he was 
told by his treating physicians that his asthma condition had 
worsened because of military service.


B.  Legal Analysis

A Board decision is final with the exception that a veteran 
may later reopen a claim if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.160(d) (1998); Veterans' Administration 
Regulation No. 2(a), pt. 2, par. II (in effect in 1949, 
requiring a "new factual basis" to reopen claims after 
denial by the Board).  The question now presented is whether 
new and material evidence has been submitted since the 
Board's adverse 1949 decision, denying restoration of service 
connection by aggravation for asthma, to permit reopening of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1949 Board decision, the evidence of record 
clearly and unmistakably showed that the veteran's asthma 
existed prior to service.  It was not, and has never been, 
argued otherwise.  Rather, the argument is that the asthma 
was aggravated in service.  The evidence added to the record 
after the 1949 Board decision includes medical opinions to 
the effect that the asthma did increase in severity during 
service.  This evidence must be considered to fairly evaluate 
the merits of the claim.  Hence, the evidence is "new and 
material."

As new and material evidence has been submitted since the 
February 1997 RO rating decision, the application to reopen 
the claim for service connection by aggravation for asthma is 
granted.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
asthma is granted.


REMAND

Whether the veteran's preexisting asthma increased in 
disability during service, beyond the degree expected of 
natural progress (if any) is largely a medical question.  
Accordingly, the case is remanded to the RO for the following 
action:

The RO should obtain a VA examination to 
determine the current nature, severity, 
and etiology of the veteran's asthma.  
The examiner should also review the 
service medical records and post-service 
medical records and offer an opinion as 
to 

(a) whether it is at least as likely 
as not that the veteran's 
respiratory disease is related to 
the asthma noted in service, and if 
so, 

(b) whether it is at least as likely 
as not that the disability noted in 
service increased in severity during 
service, and if so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

